Citation Nr: 9913870	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-40 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of loan guaranty indebtedness.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to 
August 1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA), Houston, Texas, Regional Office's 
Committee on Waivers and Compromises (RO).


REMAND

The record shows that in February 1982 the appellant and his 
spouse purchased a home in [redacted], Texas utilizing a 
13.5 percent VA guaranteed loan in the amount of $56,950.  In 
March 1986, the note holder reported the loan to be in 
default for the month of January 1986 and subsequent 
installments.  The reason given for the default as told to 
the lender was due to hospitalization of the appellant's son 
and a loan to a family member that had not been repaid.  
Payment plans and/or efforts to reinstate the loan were 
unsuccessful and a foreclosure sale took place on June 3, 
1986.  

The evidence shows that the note holder was paid a claim 
under the VA's loan guaranty obligation, and in September 
1986, the appellant was found to be responsible for the 
amount of the loan guaranty satisfied by the Government 
($8,287.51), and collection efforts were initiated.  See 
Advice Regarding Indebtedness of Obligors on Guaranteed or 
Insured Loans, VA Form 26-1833 (September 19, 1986).  
Subsequent documentation, however, reflects that the original 
amount of the indebtedness was $8,369.99, that $4,358 was 
recovered, and that the total indebtedness was $6,080.86 
(principal balance of $3,929.51 plus accrued interest of 
$2,151.35).  See VA Form 4-1042a (March 20, 1995).  The RO's 
April 1995 waiver decision shows that the amount of the 
indebtedness is $8,287.51.  As such, the Board finds that an 
accounting of the total amount of the current debt is in 
order.  

In his notice of disagreement, dated in June 1995, the 
appellant provided the name and phone number of the real 
estate agent he contacted to attempt to sell the property 
prior to foreclosure.  The Board notes that verification of 
his efforts to sell the property would be probative of his 
degree of culpability in the creation of the loan guaranty 
indebtedness, and his efforts made in mitigation of the 
consequences of foreclosure.  

The appellant's primary contention is that the collection of 
the loan guaranty indebtedness by the VA would create undue 
hardship upon him and his family.  The Board notes that the 
last financial information provided by the appellant was 
received in May 1997, and as such, is now over two years old.  
Given that the case is being remanded for the reasons stated 
above, the Board feels that an updated financial status 
report, and the verification of the information provided, 
would be beneficial to the resolution of this appeal.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should prepare a complete 
accounting of the outstanding loan 
guaranty indebtedness that remains unpaid 
as alluded to above.  Copies of such 
accounting should be furnished to the 
appellant and associated with the loan 
guaranty folder.

2.  The RO should also ask the veteran to 
provide any documentation pertaining to 
his attempted sale of the subject 
property prior to foreclosure, including 
copies of any listing agreements or 
contracts for sale.  The RO should assist 
the appellant as needed in obtaining 
these documents.  All records obtained 
should be associated with the loan 
guaranty folder.  

3.  The appellant should be provided with 
another financial status report form (VA 
Form 4-5655) and asked to complete it.  
The RO should also request from the 
appellant complete certified copies, 
including all schedules and attachments, 
of his Federal income tax returns for 
1996, 1997, and 1998 (if the '98 return 
is available).  The current financial 
status report should include financial 
information of any adult living in the 
same household as the appellant.  The 
appellant should provide documentary 
verification (preferably copies of the 
most recent billing statements) 
corroborating each monthly expense listed 
in Block VI for installment contracts and 
other debts.  There should be no lump-sum 
listing of any monthly expenses under 
Block 21; each monthly expense contained 
therein should be individually itemized.  
The report must be signed and dated by 
the appellant.  The appellant should be 
notified that failure to provide the 
requested information may adversely 
affect his claim.  

4.  Thereafter, the appellant's claim 
should be reviewed by the RO.  If the 
benefit sought continues to be denied, 
the appellant should be provided with a 
supplemental statement of the case.  That 
supplemental statement of  the case 
should specifically address those of the 
six elements (financial hardship must be 
discussed) found in 38 C.F.R. § 1.965 
(1996) which the RO considers to be 
pertinent to the determination of whether 
the appellant should be accorded a waiver 
of his loan guaranty indebtedness under 
the standards of "equity and good 
conscience."

If any benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









